Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance 
The claims are allowed because the prior art does not show the particular amount of B vitamins in the claimed carrier which can only be wheat starch and durum wheat semolina as in claim 1.  The specification discloses on page 14, lines 15- 23, that 93% recovery of at least one B vitamin was disclosed in Table I.   




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can also be reached at Helen.Heggestad@USPTO.gov.  
Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
		/HELEN F HEGGESTAD/                       Primary Examiner, Art Unit 1793                                                                                                                                                                                 		11-3-2021 HFH